Case 1:19-cv-03279-DDD-NRN Document 33 Filed 01/28/20 USDC Colorado Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action Number 1:19-cv-03279-DDD-NRN

  AUGUSTIN TAM NIAMKEY,
      Plaintiff,

  v.

  CREDIT ONE BANK, N.A.,
  EQUIFAX INFORMATION SERVICES, LLC,
  EXPERIAN INFORMATION SOLUTIONS, INC.,
  LVNV FUNDING, LLC,
  and TRANS UNION, LLC,
        Defendants.
  ______________________________________________________________________________

       STIPULATION TO DISMISS PARTY TRANS UNION, LLC WITH PREJUDICE
  ______________________________________________________________________________

         Plaintiff Augustin Tan Niamkey (“Plaintiff”) and Defendant Trans Union, LLC (“Trans

  Union”) file this Stipulation To Dismiss Trans Union with Prejudice pursuant to Federal Rule of

  Civil Procedure 41(a)(2), and in support thereof respectfully show the Court as follows:

         There are no longer any issues in this matter between Plaintiff and Trans Union to be

  determined by the Court. Plaintiff hereby stipulates that all claims or causes of action against

  Trans Union, which were or could have been the subject matter of this lawsuit are hereby

  dismissed with prejudice, without costs or fees to any party.

         IT IS SO STIPULATED.




                                                   1
Case 1:19-cv-03279-DDD-NRN Document 33 Filed 01/28/20 USDC Colorado Page 2 of 3




   Dated: January 28, 2020            s/ Paul W. Sheldon
                                      PAUL W. SHELDON
                                      Colorado Bar No. 22747
                                      psheldon@qslwm.com
                                      QUILLING, SELANDER, LOWNDS,
                                      WINSLETT & MOSER, PC
                                      6900 N. Dallas Parkway, Suite 800
                                      Plano, TX 75024
                                      (214) 560-5453
                                      (214) 871-2111 Fax
                                      Counsel for Trans Union LLC




   Dated: January 28, 2020            Respectfully submitted,

                                      By: s/ Matthew R. Osborne
                                          Matthew R. Osborne

                                      Matthew R. Osborne
                                      11178 Huron Street, Suite 7
                                      Northglenn, CO 80234
                                      Telephone: (303) 759-7018
                                      Email: matt@mrosbornelawpc.com

                                      Attorney for Plaintiff




                                       2
Case 1:19-cv-03279-DDD-NRN Document 33 Filed 01/28/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

  I certify that on 1/28/20, I served a true and correct copy of the Stipulation to Dismiss Trans
  Union LLC with Prejudice via CM/ECF to:

  All counsel of record.

                                                                                       s/ Mike Nobel




                                                   3
